Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  The drawings filed on 7/21/2017 are accepted by the Examiner.

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
Applicant’s response filed 2/28/22 is acknowledged and has been entered.
 
Claims 1, 10, 11, 28-34 and 36 are presently being examined.

3.  Applicant is reminded that the terminal disclaimer filed on 1/24/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.9,737,595 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
4.  Applicant is reminded that the terminal disclaimer filed on 1/24/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.9,737,595 is sufficient to overcome the prior rejection of record of claims 1, 9-11 and 19-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.9,737,595. 

5.  Upon further consideration the prior obviousness rejections of record have been withdrawn:

     (a) claims 1, 10, 28-30, 32-34 and 36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030087846 A1 (of record) in view of US20080171711 A1 (of record), US20100092435 A1 (of record), Yamamoto et al (Eur. J. Pharm. Biopharm. 2008, doi:10.1016/j.ejpb.2008.09.016, of record), and Pascolo, S (Exp. Opin. On Biol. 2004, Ther. 4: 8: 1285-1294, of record) has been withdrawn.

     (b) claims 11 and 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030087846 A1 (of record) in view of US20080171711 A1 (of record), US20100092435 A1 (of record), Yamamoto et al (Eur. J. Pharm. Biopharm. 2008, doi:10.1016/j.ejpb.2008.09.016, of record), and Pascolo, S (Exp. Opin. On Biol. 2004, Ther. 4: 8: 1285-1294, of record) as applied to claims 1, 10, 28-30, 32-34 and 36 above, and further in view of Weide et al (J. Immunother. 2009, 32(5): 498-507, of record).  

     (c)  Claim 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030087846 A1 (of record) in view of US20080171711 A1 (of record), US20100092435 A1 (of record), Yamamoto et al (Eur. J. Pharm. Biopharm. 2008, doi:10.1016/j.ejpb.2008.09.016, of record), and Pascolo, S (Exp. Opin. On Biol. 2004, Ther. 4: 8: 1285-1294, of record) as applied to claims 1, 10, 28-30, 32-34 and 36 above, and further in view of US20090220534 A1 (of record).

Applicant’s arguments in the response filed 2/28/22 indicating evidence for unexpected results is deemed persuasive.

REASONS FOR ALLOWANCE

6.  The following is an Examiner's statement of reasons for allowance: 

     a.  Claims 10, 11, 28-34 and 36 are pending and are allowable.

     b.  The terminal disclaimer filed 1/24/20 over U.S. Patent Serial No. 9,737,595 is 		acceptable.

     c.	The claimed kit of parts is not taught or suggested by the prior art (see #5 above).

     d.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644